This opinion is subject to administrative correction before final disposition.




                                Before
                  CRISFIELD, GASTON, and STEWART
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Julian D. SCHMIDT
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201900043

                          Decided: 7 August 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Matthew J. Kent

 Sentence adjudged 30 October 2018 by a general court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 officer and enlisted members. Sentence approved by the convening
 authority: reduction to E-1, confinement for 15 months, and a bad-
 conduct discharge.

                             For Appellant:
                         David P. Sheldon, Esq.
                         Tami L. Mitchell, Esq.
                 Lieutenant Gregory Hargis, JAGC, USN

                              For Appellee:
                    Major Kerry E. Friedewald, USMC
                  Lieutenant Kimberly Rios, JAGC, USN
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

   Senior Judge GASTON delivered the opinion of the Court, in which
   Chief Judge Emeritus CRISFIELD and Judge STEWART joined.

                           _________________________

                 PUBLISHED OPINION OF THE COURT

                           _________________________

GASTON, Senior Judge:
    A panel of officer and enlisted members convicted Appellant, contrary to
his pleas, of a single specification of sexual abuse of a child, in violation of
Article 120b(c), Uniform Code of Military Justice [UCMJ], 10 U.S.C. § 920b(c)
(2016), for committing a lewd act upon a 15-year-old boy by indecent conduct,
to wit: intentionally masturbating in the presence of the victim. 1
    Appellant asserts the following assignments of error [AOE], 2 which we
reorder as follows: (1) the military judge erred in denying a Defense challenge
for cause against a panel member; (2) the evidence is legally and factually
insufficient to sustain Appellant’s conviction; (3) the military judge erred in
his instructions on the definitions of “upon” and “in the presence of” in the
specification; (4) the military judge erred in failing to instruct that Appel-
lant’s honest but mistaken belief that the victim was asleep is a defense; (5)
Appellant’s trial defense counsel were ineffective for failing to object to the
military judge’s instructions on the definition of “upon” and “in the presence
of”; (6) Appellant’s trial defense counsel were ineffective for failing to object to
the Government forensics expert’s testimony as a violation of Appellant’s
right to confront the person who conducted the actual forensic testing; and (7)
officials at Camp Pendleton unreasonably interfered with Appellant’s ability
to communicate and meet with his civilian appellate defense counsel. 3
   We find no prejudicial error and affirm.




   1 Appellant was acquitted of a second specification charging him with sexually
abusing the same victim by touching, licking, and kissing the victim’s hand with an
intent to arouse and gratify his own sexual desires.
   2 Appellant’s fifth, sixth, and seventh AOEs are raised pursuant to United States
v. Grostefon, 12 M.J. 431 (C.M.A. 1982).
   3 We have reviewed and considered this final AOE and find it to be without merit.
See United States v. Matias, 25 M.J. 356, 363 (C.M.A. 1987).




                                         2
                United States v. Schmidt, NMCCA No. 201900043
                               Opinion of the Court

                                 I. BACKGROUND

    Appellant met the victim, “Jared,” 4 and his family through a mutual fami-
ly friend, “Michelle,” who lived next door to Jared’s family in Carlsbad,
California, and often served as a nanny for Jared and his siblings. During his
regular visits to Michelle’s house, Appellant became a friend and mentor to
Jared and his older brother.
    Jared’s family moved away from Carlsbad a few months after meeting
Appellant, but returned for a visit nine months later, when Jared was 15
years old. The family stayed at Michelle’s house, where Appellant also stayed
for two nights during their visit. On the first night Appellant slept on an air
mattress on the floor of Michelle’s bedroom, while Jared and his older brother
slept on an air mattress on the floor in her front room. On the second night
Jared was feeling nauseated, and his brother did not want to sleep next to
him, so Appellant offered the air mattress in Michelle’s room to Jared’s
brother and arranged to sleep across two upholstered swivel chairs in the
front room next to the air mattress where Jared was sleeping.
    Jared testified that he woke up around 0200 that night, lying on his
stomach on the left side of the air mattress, and Appellant was on the mat-
tress beside him with an arm on Jared’s bare back near his shoulder blades.
This frightened Jared and he slid away from Appellant off the left side of the
air mattress onto the floor, where he pretended to be asleep. However, Jar-
ed’s right hand was still on the mattress, and Appellant started holding it
and licking and kissing Jared’s fingers and then started making sounds and
movements indicative of masturbation. After a few minutes Appellant made a
grunting sound and then got up, and Jared heard him go wake up Michelle to
drive him back to his base. Jared then heard Appellant take a shower and
then, before leaving the house—while Jared was still pretending to be
asleep—come over to the foot of the air mattress and pray aloud for Jared’s
protection.
    After Appellant left, Jared, crying and upset, woke up his mother in an-
other part of the house and told her what Appellant had done. Jared’s mother
called the police and sent angry text messages to Appellant confronting him
about his conduct and calling him a pedophile.
   During his subsequent interrogation by the Naval Criminal Investigative
Service [NCIS], Appellant said that on the night in question he slept across



   4   The names used in this opinion are pseudonyms.




                                         3
                United States v. Schmidt, NMCCA No. 201900043
                               Opinion of the Court

the two upholstered swivel chairs, one facing the other, in the front room of
Michelle’s house. He denied touching or being on the air mattress with Jared,
and initially denied masturbating. When the NCIS agent brought up the
possibility of DNA evidence, Appellant admitted masturbating in the early
morning hours under a red blanket while lying across the chairs, to help him
sleep. He said it was a mistake. He said he eventually ejaculated into the red
blanket and then threw it on the couch when he got up. He said that when he
received the text messages from Jared’s mother, he was confused and sus-
pected Jared must have seen him masturbating. Appellant did not tell the
NCIS agent he believed Jared was asleep. However, he nodded when the
NCIS agent said to him, “I mean, you were laying there, you’re like, this kid’s
sleeping, I’m just going to masturbate to try to go to sleep, you know, take my
sleeping pills, whatever, man, everybody does their own thing.” 5
   The police collected the red blanket from the couch, and forensic analysis
detected semen on it that was a match for Appellant’s DNA.
   At trial, Jared was cross-examined about his history of lying and acting
out to get attention or get out of trouble, his history of calling Appellant
derogatory names, and his prior inconsistent statements about how Appel-
lant was positioned during the incident. Michelle testified that in her opinion
Jared was untruthful. She also testified that when she left with Appellant
that morning, Jared was lying on the floor to the left of the air mattress,
apparently asleep, and the upholstered swivel chairs were facing the room
parallel to each other.
   Additional facts necessary to resolve the AOEs are discussed below.

                                II. DISCUSSION

A. Challenge for Cause
    Appellant asserts the military judge erred in denying a Defense challenge
for cause against Sergeant Major [SgtMaj] “Ortiz” on grounds of implied bias.
We review a military judge’s ruling on a challenge for cause for an abuse of
discretion. United States v. Woods, 74 M.J. 238, 243 (C.A.A.F. 2015). While
rulings based on actual bias are afforded a high degree of deference, “issues of
implied bias are reviewed under a standard less deferential than abuse of
discretion, but more deferential than de novo.” Id. (quoting United States v.
Downing, 56 M.J. 419, 422 (C.A.A.F. 2002)).



   5   Prosecution Exhibit 6.




                                       4
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

    “As a matter of due process, an accused has a constitutional right, as well
as a regulatory right, to a fair and impartial panel.” Downing, 56 M.J. at 421
(quoting United States v. Wiesen, 56 M.J. 172, 174 (C.A.A.F. 2001)). “A
member shall be excused for cause whenever it appears that the member . . .
[s]hould not sit as a member in the interest of having the court-martial free
from substantial doubt as to legality, fairness, and impartiality.” R.C.M.
912(f)(1)(N). To that end, members may be excused on grounds of either
actual or implied bias. Downing, 56 M.J. at 422. Defense challenges for cause
on either basis must be liberally granted. United States v. James, 61 M.J.
132, 139 (C.A.A.F. 2005).
    The test for implied bias is an objective one that considers “the public’s
perception of fairness in having a particular member as part of the court-
martial panel.” Woods, 74 M.J. at 243 (quoting United States v. Peters, 74
M.J. 31, 34 (C.A.A.F. 2015)). “[A]t its core, implied bias addresses the percep-
tion or appearance of fairness of the military justice system.” Downing, 56
M.J. at 422 (citation omitted). The totality of the circumstances are consid-
ered in making this assessment. Woods, 74 M.J. at 243 (citation omitted).
While the military judge’s observations of a member’s demeanor are normally
used to assess actual bias, our superior court has found they are “also rele-
vant to an objective observer’s consideration” in addressing questions of
implied bias. Downing, 56 M.J. at 423.
    Here, SgtMaj Ortiz stated during voir dire that when he was a child—
nearly 40 years prior to Appellant’s court-martial—he found out that his
nine-year-old cousin, with whom he was very close at the time, had been
sexually molested. Although he was not involved in any criminal proceedings,
the experience had upset him and he had been disappointed (though not
particularly surprised) that the offender (his uncle) was not prosecuted.
However, his uncle had left the area soon afterward, and in the intervening
decades SgtMaj Ortiz had lost touch with his cousin, embarked on a 29-year
career in the Marine Corps, and acquired a more informed, detached perspec-
tive on the criminal justice process. Consequently, he stated his firm belief
that he was unbiased and could be a fair and impartial member on Appel-
lant’s court-martial.
   Appellant’s trial defense counsel argued the incident involving SgtMaj
Ortiz’s cousin created an issue of implied bias. The military judge disagreed.
He found SgtMaj Ortiz’s “continence, bearing and manner” in answering the
questions about his impartiality were such that “when he stated that he




                                       5
                    United States v. Schmidt, NMCCA No. 201900043
                                   Opinion of the Court

could be unbiased, he did so with great conviction.” 6 The military judge also
pointed to the nearly 40-year span of time since the cousin’s abuse occurred
and the intervening circumstances of SgtMaj Ortiz’s long career and devel-
opment in the Marine Corps. Based on his assessment, the military judge
found no actual bias, and further stated that “through the eyes of the public,
focusing on the appearance of fairness, I believe anyone who witnessed
[SgtMaj Ortiz]’s colloquially [sic] and his demeanor throughout the instruc-
tions in voir dire, would believe he would not be prejudiced.” 7 As a result,
while acknowledging the liberal grant mandate, the military judge found no
implied bias and denied the Defense challenge.
    We find no error in the ruling articulated by the military judge. As our
superior court has noted, “the fact that a member was close to someone who
had been a victim of a similar crime is not grounds for per se disqualifica-
tion.” United States v. Terry, 64 M.J. 295, 303 (C.A.A.F. 2007) (citation
omitted). Furthermore, “regardless of a member’s prior exposure to a crime, it
is often possible for a member to rehabilitate himself before the military
judge by honestly claiming that he would not be biased.” Id. The member did
so here, reasonably related his lack of bias to his mature, detached view of
the criminal justice system wrought by a long career in the Marine Corps,
and he did so with such conviction that the military judge remarked on it.
Under the totality of the circumstances—particularly the passage of nearly
four decades since the incident occurred during childhood to a cousin he later
lost touch with—we believe that most persons in SgtMaj Ortiz’s position
would not have difficulty sitting on Appellant’s trial. Thus, we conclude an
objective observer would not have doubts about the fairness of Appellant’s
court-martial panel.

B. Legal and Factual Sufficiency
   Appellant asserts the evidence is legally and factually insufficient to sup-
port his conviction. We review such questions de novo. Art. 66(c), UCMJ;
United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).
    To determine legal sufficiency, we ask whether, “considering the evidence
in the light most favorable to the prosecution, a reasonable fact-finder could
have found all the essential elements beyond a reasonable doubt.” United
States v. Turner, 25 M.J. 324, 324-25 (C.M.A. 1987) (citing Jackson v. Virgin-
ia, 443 U.S. 307, 319 (1979)). In conducting this analysis, we must “draw
6 Rawle at 84.
   7 Id. at 85.




                                         6
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

every reasonable inference from the evidence of record in favor of the prose-
cution.” United States v. Gutierrez, 74 M.J. 61, 65 (C.A.A.F. 2015).
   In evaluating factual sufficiency, we determine whether, after weighing
the evidence in the record of trial and making allowances for not having
observed the witnesses, we are convinced of the appellant’s guilt beyond a
reasonable doubt. Turner, 25 M.J. at 325 (C.M.A. 1987). In conducting this
unique appellate function, we take “a fresh, impartial look at the evidence,”
applying “neither a presumption of innocence nor a presumption of guilt” to
“make [our] own independent determination as to whether the evidence
constitutes proof of each required element beyond a reasonable doubt.”
Washington, 57 M.J. at 399. Proof beyond a “[r]easonable doubt, however,
does not mean the evidence must be free from conflict.” United States v.
Rankin, 63 M.J. 552, 557 (N-M. Ct. Crim. App. 2006).
    Appellant was convicted of sexual abuse of a child for “commit[ting] a
lewd act upon [Jared] by . . . engaging in indecent conduct, to wit: masturbat-
ing, intentionally done in the presence of [Jared].” To prove this offense, the
Government was required to prove: (1) that Appellant committed a lewd act
upon Jared by engaging in indecent conduct, to wit: masturbating, intention-
ally done in the presence of Jared; (2) that at the time Jared had not attained
the age of 16 years; and (3) that the conduct amounted to a form of immorali-
ty relating to a sexual impurity which is grossly vulgar, obscene, and repug-
nant to common propriety, and tends to excite sexual desires, or deprave
morals with respect to sexual relations. Manual for Courts-Martial, United
States (2016 ed.) [MCM], Part IV, ¶ 45b.b.(4)(e).
    Appellant asserts the evidence is insufficient as to the first element, that
he committed a lewd act upon Jared by masturbating, intentionally done in
the presence of Jared. He argues that committing a lewd act “upon” a victim
requires complete or approximate contact with the victim; that for indecent
conduct to be done “in the presence of” a victim requires the victim not only to
be in close proximity, but also to be aware of the conduct; and that “inten-
tionally” requires that the accused intend that the victim be aware of the
conduct. He argues that because the charged language creates a specific-
intent crime, an honest mistake of fact as to the victim’s awareness of his
conduct is a defense which must be disproven beyond a reasonable doubt. He
argues that although he masturbated in the same room as Jared, Jared was
by his own testimony pretending to be asleep at the time, which led Appel-
lant to honestly believe that Jared was asleep and thus unaware that Appel-
lant was masturbating. Appellant asserts that this defense of honest mistake
of fact was not disproven beyond a reasonable doubt; therefore, the evidence
does not support his conviction.



                                       7
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

   1. Legal definition of “in the presence of”
    “Construction of a statute is a question of law we review de novo.” United
States v. Kelly, 77 M.J. 404, 406 (C.A.A.F. 2018) (citation omitted). “[W]e
interpret words and phrases used in the UCMJ by examining the ordinary
meaning of the language, the context in which the language is used, and the
broader statutory context.” United States v. Pease, 75 M.J. 180, 184 (C.A.A.F.
2016). If a statute is clear and unambiguous—that is, susceptible to only one
interpretation—we use its plain meaning and apply it as written. United
States v. Kohlbek, 78 M.J. 326, 331 (C.A.A.F. 2019); United States v. Clark, 62
M.J. 195, 198 (C.A.A.F. 2005) (citations omitted). Otherwise, “there are a
number of factors that provide a framework for engaging in statutory inter-
pretation . . . includ[ing] the contemporaneous history of the statute; the
contemporaneous interpretation of the statute; and subsequent legislative
action or inaction regarding the statute.” United States v. Tardif, 57 M.J. 219,
226 (C.A.A.F. 2002) (Crawford, C.J., dissenting). We may also resort to case
law to resolve any ambiguity, although fundamentally “case law must com-
port with [the statute], not vice versa.” United States v. Warner, 62 M.J. 114,
120 n.30 (CA.A.F. 2005). “We assume that Congress is aware of existing law
when it passes legislation.” United States v. McDonald, 78 M.J. 376, 380
(C.A.A.F. 2019) (quoting Miles v. Apex Marine Corps, 498 U.S. 19, 32 (1990)).
    Sexual abuse of a child under Article 120b(c), UCMJ, is defined as “com-
mit[ting] a lewd act upon a child.” 10 U.S.C. § 920b(c) (emphasis added). The
definition of “lewd act” includes “any indecent conduct, intentionally done
with or in the presence of a child, including via any communication technolo-
gy, that amounts to a form of immorality relating to sexual impurity which is
grossly vulgar, obscene, and repugnant to common propriety, and tends to
excite sexual desire or deprave morals with respect to sexual relations.” 10
U.S.C. § 920b(h)(5)(D) (emphasis added). The statute does not define “upon”
or “in the presence of.” However, based on the above statutory language, we
determine that for lewd acts consisting of indecent conduct, the phrase “upon
a child” is essentially subsumed within the statute’s further definition of
indecent conduct done “with or in the presence of a child.”
    Here, we need focus only on the latter half of that phrase, “in the presence
of a child,” as that is what the specification at issue alleges. Considering the
ordinary meaning of “in the presence of,” we find it is susceptible to more
than one interpretation. The dictionary definition of “in the presence of” is “in
a condition of being in view or at hand.” Presence, Merriam-Webster’s Colle-
giate Dictionary (10th ed. 1993) (defining “presence” as “the fact or condition
of being present,” and “present” as “being in view or at hand”). Black’s Law
Dictionary defines “presence” as “[t]he state or fact of being in a particular
place and time” and “[c]lose proximity coupled with awareness.” Black’s Law


                                        8
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

Dictionary (9th ed. 2009). Combined, these definitions suggest that for A’s
conduct to be “in the presence of” B, the two are related in either (or both) of
two different respects: first, a connection between their relative locations (A’s
conduct being “at hand” or “in close proximity” to B); and second, a sensory
connection between them (A’s conduct being “in view” of B, who is “aware” of
it).
    The use of “in the presence of” was adopted and developed in the context
of the offense of indecent liberties with a child under Article 134, UCMJ—the
predecessor to the current sexual abuse of a child by indecent conduct offense
under Article 120b(c). In an early case, United States v. Brown, 13 C.M.R. 10
(C.M.A. 1953), our superior court found the offense of indecent liberties “with
a child” did not require physical contact. The court determined that the
“purpose of this type of legislation is to protect children under a certain age
from those acts which have a tendency to corrupt their morals,” and the
statutory language was “broad enough to cover specifically those offensive
situations in which an assault or battery is missing but the immoral and
indecent liberties are so offensive that the minor is harmed.” Id. at 13-14. The
court reasoned that “the injury to the child and the consequential damage to
society from the performance of the depraved act in [the child’s] presence are
just as great as when there is an actual physical contact between the per-
former and the child.” Id. at 13 (emphasis added). Thus, Brown established
that certain conduct done “in the presence of” a child could amount to an
indecent liberty due to the connection between the conduct and the harm it
causes to the child.
    After Brown, the court declined to extend “in the presence of” to situations
where the conduct occurred outside of the child’s physical presence, due to
the lack of a sufficient sensory connection between the child and the accused’s
conduct. In United States v. Knowles, 35 C.M.R. 376 (C.M.A. 1965), in the
context of obscene language conveyed over the telephone, the court found that
for an indecent liberty to be done “in the presence of” a minor “requires
greater conjunction of the several senses of the victim with those of the
accused than that of hearing a voice over a telephone wire.” Id. at 377-78.
Subsequently, in United States v. Miller, 67 M.J. 87 (C.A.A.F. 2008), the
court held that conduct done in the child’s constructive presence via Internet-
based, audio-visual communication was also not “in the presence of” the child.
Id. at 90. In addition to citing post-Knowles language in the MCM requiring
that an indecent liberty “must be taken in the physical presence of the child,”
the court in Miller also pointed to the language we cited above from Black’s
Law Dictionary, defining “presence” as “[c]lose proximity coupled with
awareness.” Miller, 67 M.J. at 89-90 (emphasis added).




                                       9
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

    Adopting Miller’s use of “[c]lose proximity coupled with awareness,” our
sister courts found that in order to sustain a conviction for indecent liberties
with a child, the child had to be aware of the conduct. In United States v.
Burkhart, 72 M.J. 590 (A.F. Ct. Crim. App. 2013), the conduct at issue was
the appellant masturbating while his three-year-old daughter was nearby
asleep or otherwise unaware of his conduct. Reversing the conviction, the
Air Force Court of Criminal Appeals stated that “the child must be aware of
the accused’s conduct,” and pointed to the statutory intent of the offense
which, similar to what the court in Brown found, was to protect children from
“indecent and immoral acts which cause [them] shame, embarrassment, and
humiliation . . . or lead them further down the road to delinquency . . . [or]
have a tendency to corrupt their morals”—all harms which derive from the
child’s awareness of the offensive conduct. Burkhart, 72 M.J. at 594 (citations
and internal quotation marks omitted). Similarly, the Army Court of Crimi-
nal Appeals summarily rejected a conviction where the government “did not
prove that the child . . . was aware of the indecent act alleged sufficient to
establish the offense of indecent liberty with a child . . . .” United States v.
Gould, No. 20120727, 2014 CCA LEXIS 694, at *2 (A. Ct. Crim. App. Sep. 16,
2014) (unpub. op.), rev’d in part on other grounds, 75 M.J. 22 (2015).
    This Court reached a similar conclusion where the appellant pled guilty to
indecent liberty with a child for having sexual intercourse with his wife while
their five-year-old niece was unconscious on the bed beside them. United
States v. Anderson, No. 201200499, 2013 CCA LEXIS 517 (N-M. Ct. Crim.
App. June 27, 2013) (unpub. op.). Drawing from the discussion and reasoning
in Miller and Burkhart, we concluded that “to sustain a charge of indecent
liberty under Article 120(j), UCMJ, the child must at least have some aware-
ness that the accused is in her physical presence.” Anderson, 2013 CCA
LEXIS 517, at *16. We held that because the providence inquiry indicated the
child “was unconscious, and therefore not aware that the appellant and his
wife engaged in sexual intercourse in the bed next to her,” there was substan-
tial basis to question Appellant’s plea, and we set aside his conviction. Id. See
also United States v. Brown, 39 M.J. 688, 690 (N.M.C.M.R. 1993) (setting
aside the appellant’s plea for masturbating unobserved near his sleeping
niece, stating we had “found no case and none has been brought to our
attention that upholds a conviction for committing indecent acts with another
in violation of Article 134, UCMJ, where the other person is sleeping and
does not observe the act or acts”).
   We find that the discussion and reasoning in the above cases compel the
same conclusion regarding the victim’s awareness for conduct done “in the
presence of a child” under the current version of this offense, now codified as
sexual abuse of a child by indecent conduct. The definitional language under
which Appellant was convicted is much the same as that used in the former

                                       10
               United States v. Schmidt, NMCCA No. 201900043
                              Opinion of the Court

indecent liberties offense, with one key difference: in the current statute
Congress filled the gap created by Knowles and Miller by more broadly
defining “in the presence of a child” as “including via any communication
technology.” UCMJ art. 120b(h)(5)(D). Thus, sexual abuse of a child by
indecent conduct now does not require physical presence at all and may be
accomplished by purely constructive presence, such as through the sort of
Internet-based, video-communication technology at issue in Miller, or over a
telephone line as in Knowles.
    In broadening the meaning of “in the presence of” from physical presence
to a more generalized sort of presence that can be accomplished “via any
communication technology,” the new statutory language places even greater
emphasis on construing “in the presence of” as less about the proximity of the
relative locations of A’s conduct and B and more about the sensory connection
between the two. The word “communication” itself means “a process by which
information is exchanged between individuals through a common system of
symbols, signs, or behavior.” Communication, Merriam-Webster’s Collegiate
Dictionary (10th ed. 1993) (emphasis added). “Communication technology,”
then, is a mechanism by which the information of A’s conduct is exchanged
(through A’s observable behavior) between A and B. In this context, A’s
conduct is not done “in the presence of” B unless B is aware of it, because
absent a sufficient sensory connection leading to such awareness, nothing
about A’s conduct is actually being exchanged between A and B. 8
   We find the offense of sexual abuse of a child by indecent conduct—like its
predecessor, indecent liberties with a child—requires that in order for the
accused’s conduct to be done “in the presence of” a child, the child must be
aware of it. This interpretation comports with our superior court’s longstand-
ing view that the “purpose of this type of legislation is to protect children




    8 For this reason, we reject the Government’s argument that our unpublished de-
cision in United States v. Lopez, No. 201700252, 2019 CCA LEXIS 37 (N-M. Ct. Crim.
App. Jan 31, 2019) has bearing on this case. The offense at issue in Lopez—
committing a lewd act by intentionally exposing one’s genitalia to a child—is sepa-
rately defined under the current statute and does not use the operative phrase at
issue here: “in the presence of.” Rather, the word at issue in Lopez was “expose,”
which we found meant “to lay open . . . leave unprotected . . . to make accessible.” Id.
at *5 (quoting Webster’s New World Dictionary of American English (3d. College ed.
1994), at 479). This, we found, “place[d] the focus on the appellant’s actions, not [the
victim’s] awareness,” as did the alleged intent of the exposure, which was to arouse
or gratify the appellant’s sexual desires. Id. at 5-6. Here, the focus, through use of a
different operative phrase, is on the victim’s awareness.




                                          11
                United States v. Schmidt, NMCCA No. 201900043
                               Opinion of the Court

under a certain age from those acts which have a tendency to corrupt their
morals.” Brown, 13 C.M.R. at 13. The focus of the revised statute thus re-
mains on prohibiting indecent and immoral conduct that causes the sort of
corrupting harm to children—shame, embarrassment, humiliation, juvenile
delinquency—which can occur by the conduct merely being done in their
presence (including via communication technology). In order for conduct to
cause that type of harm to a child, there must be a sufficient “conjunction of
. . . [at least one] sense[ ] of the victim with those of the accused,” Knowles, 35
C.M.R. at 378, that makes the child aware of the conduct.
    This interpretation is consistent with our previous holdings, and those of
our sister courts, that if a child is asleep or otherwise oblivious to the con-
duct, then the conduct is not done “in the presence of” the child. Arguing
against this conclusion, the Government would have us remove the child’s
awareness of the conduct from the “in-the-presence-of” determination and use
it instead as an additional factor for assessing whether the conduct is “inde-
cent.” We do not disagree that the absence of awareness by the child may also
lead to the conclusion that the conduct at issue is not indecent, which re-
quires an examination of all the surrounding circumstances. See United
States v. Rollins, 61 M.J. 338, 344 (C.A.A.F. 2005). However, given the
statutory language in both its current and its historical context, we conclude
that in order for conduct charged as having been done “in the presence of” a
child to amount to a “lewd act,” which is ultimately what the statute requires,
the child’s awareness of the conduct is a prerequisite.
    Accordingly, we hold that with respect to the offense of sexual abuse of a
child by indecent conduct, in order for the conduct to be done “in the presence
of” a child, there must be a sufficient sensory connection for the child to be
aware of it. We further hold that for indecent conduct to be “intentionally
done . . . in the presence of a child,”9 the accused must intend that the child
be aware of the conduct. As such, where raised by the evidence, an honest
mistake of fact as to the child’s awareness of the conduct is a defense which
must be disproven beyond a reasonable doubt. Rule for Courts-Martial
[R.C.M.] 916(b)(1), 916(j)(1).




    9 Because the clause, “intentionally done . . . in the presence of a child,” is set off
by commas from the remainder of the definitional language in the statute, we
construe “intentionally” to apply to both other elements within that clause—i.e., not
only to doing the conduct, but also to doing it in the presence of a child.




                                            12
                 United States v. Schmidt, NMCCA No. 201900043
                                Opinion of the Court

   2. Application to the evidence
    Here, we find the evidence adduced at trial supports the elements of the
offense. Jared had a sufficient sensory connection to Appellant’s conduct that
he was aware of it as it was occurring. He woke up to find Appellant beside
him on the mattress, felt Appellant’s hand on his back, and slid off the
mattress to distance himself from Appellant. He then felt Appellant kissing
and licking his fingers. He then heard sounds indicative of masturbation,
which Appellant later admitted to NCIS he had intentionally done and was
forensically corroborated by the semen found on the red blanket matching
Appellant’s DNA. Fifteen years old at the time, Jared was scared by Appel-
lant’s actions to the point of pretending to be asleep. Based on these sur-
rounding facts and circumstances, we find Appellant’s conduct amounted to a
form of immorality relating to a sexual impurity which is grossly vulgar,
obscene, and repugnant to common propriety, and tends to excite sexual
desires, or deprave morals with respect to sexual relations. It was therefore a
lewd act.
    Appellant argues the evidence does not support beyond a reasonable
doubt that his conduct was intentionally done in Jared’s presence—i.e.,
Jared’s awareness—because he was honestly mistaken that Jared was
asleep. We disagree. While Jared testified he pretended to be asleep, and
appeared asleep to Michelle when she later walked past him to take Appel-
lant back to base, the only direct evidence that Appellant honestly believed
Jared was asleep was his nodding when the NCIS agent said during his
interview, “I mean, you were laying there, you’re like, this kid’s sleeping, I’m
just going to masturbate to try to go to sleep, you know, take my sleeping
pills, whatever, man, everybody does their own thing.” 10 This is very thin
evidence upon which to find that Appellant honestly believed Jared was
asleep.
   The weight of the other evidence, by contrast, strongly supports that
Appellant masturbated under circumstances in which he knew that Jared,
despite pretending to be asleep, was aware of what was going on. Appellant
was the one who suggested that Jared’s brother go sleep on the air mattress
in Michelle’s room while Appellant slept in the room with Jared. Appellant
then moved down onto the mattress with Jared and put his hand on Jared’s
back, which caused Jared to move away from Appellant onto the floor, where
Michelle later found him. This circumstance alone makes it singularly un-
convincing that Appellant actually believed Jared was asleep during this


   10   Prosecution Exhibit 6.




                                      13
                  United States v. Schmidt, NMCCA No. 201900043
                                 Opinion of the Court

time. After that happened, rather than back off, Appellant proceeded to take
Jared’s hand, kiss and lick Jared’s fingers, 11 and then masturbate. This
ongoing physical contact distinguishes this case from the other cases dis-
cussed above, involving conduct by an accused not in physical contact with a
sleeping or otherwise unaware victim.
    Considering the evidence in the light most favorable to the prosecution,
we conclude a reasonable fact-finder could have found all the essential
elements beyond a reasonable doubt. The evidence is thus legally sufficient to
support the convictions. Regarding factual sufficiency, after weighing the
evidence in the record of trial and making allowances for not having person-
ally observed the witnesses, we are convinced of Appellant’s guilt beyond a
reasonable doubt.

C. Instructional Error
    After the close of the case on the merits, the military judge discussed the
findings instructions with the parties off the record. He then asked on the
record, “Do counsel for either side have any objections to the findings instruc-
tions in their current form?” Appellant’s trial defense counsel responded, “No,
sir.” 12 The military judge then asked, “Any requests for instructions that do
not appear in the findings instructions?” Appellant’s trial defense counsel
responded, “No, Your Honor.” 13




    11Although Appellant was acquitted of another specification charging these other
acts as separate lewd acts, we are not bound by that acquittal from viewing this as
contextual evidence to support the offense of which he was convicted. While the
members may not have found these acts proven beyond a reasonable doubt (or else
found the evidence for the elements of that specification lacking in some other
respect), those acts are not elements which must be proven beyond a reasonable
doubt for the indecent-conduct specification we are considering here. See United
States v. Hicks, 24 M.J. 3, 9 (C.M.A. 1987) (distinguishing between a not-guilty
verdict’s indication that the prosecution did not prove every element of the charged
offense beyond a reasonable doubt and the use of other-acts evidence—which does not
have to result in criminal liability or even constitute a crime in order to be admissible
under Military Rule of Evidence 404(b)—to prove some other offense). Nor do we find
any of the inconsistencies of Jared’s prior statements compelling enough to disbelieve
his testimony that Appellant performed these other acts, particularly when Jared’s
account is so strongly corroborated in its central claims.
12 Rawle at 253.
    13 Id.




                                           14
                 United States v. Schmidt, NMCCA No. 201900043
                                Opinion of the Court

   In delivering his instructions to the members, the military judge provided
the elements of the offense of sexual abuse of a child in Specification 2 of the
Charge as follows:
             That on or about 29 August 2016, at or near Carlsbad, Cali-
         fornia, the accused committed a lewd act upon [Jared] by en-
         gaging in indecent conduct, to wit: Masturbating, intentionally
         done in the presence of [Jared];
            That at the time, [Jared] had not attained the age of 16
         years; and,
            That the conduct amount [sic] to a form of immorality relat-
         ing to a sexual impurity which is grossly vulgar, obscene, and
         repugnant to common propriety, intends [sic] to excite sexual
         desires, or deprave morals with respect to sexual relations. 14
    The military judge did not instruct on the defense of mistake of fact as to
age, nor did he instruct on any defense of mistake of fact as to whether the
victim was asleep. At the close of his findings instructions, the military judge
asked, “Do counsel object to any instructions given or request any additional
instructions?” Appellant’s trial defense counsel responded, “No, Your Hon-
or.” 15
    During deliberations, the senior member submitted a question to the mili-
tary judge asking with respect to Specification 2, “What does ‘upon’ mean and
what does ‘in the presence of’ mean?” 16 During an Article 39(a), UCMJ,
session outside the presence of the members, the military judge informed the
parties he intended to answer the question by providing the statutory defini-
tion of “lewd act” and then advising that “absent specific legal technical
definition, the members are to apply their own common sense understanding
the definition of words.” When asked whether he had any objection to that
instruction, Appellant’s trial defense counsel stated, “I do not, sir. There is no
definition for the record in the Benchbook.” 17




   14 Id. at 255.
   15  Id. at 294.
   16  Id. at 296.
   17  Id. at 297.




                                       15
                 United States v. Schmidt, NMCCA No. 201900043
                                Opinion of the Court

   The military judge then instructed the members as follows:
             “Lewd act” is defined as any indecent conduct intentionally
         done with or in the presence of a child including, via any com-
         munication technology, that amounts to a form of immorality
         relating to sexual impurity which is grossly vulgar, obscene,
         and repugnant to common propriety, and tends to excite sexual
         desire or to deprave morals with respect to sexual relations. . . .
            So when the offense alleges that the accused committed a
         lewd act upon [Jared], that is, essentially—that is statutory
         language as articulated in the specification is what he has to
         had done upon him. So beyond that, you, the members, are in
         the absence of a more specific legal definition. Members are to
         apply their common sense and understanding of the term of
         words and that applies to the terms in the presence of as well. 18
The military judge then asked the senior member, “Does that answer your
question?” and the senior member responded, “Yes, Your Honor.” 19
    Appellant asserts the military judge erred in his instructions about the
definition of “upon” and “in the presence of” regarding the first element of the
specification, and further erred by failing to instruct that Appellant’s honest
but mistaken belief that the victim was asleep is a defense to the offense. The
Government argues that Appellant waived any asserted instructional error
when his trial defense counsel repeatedly stated he had no objections or
additions to the military judge’s instructions.
    “Whether an appellant has waived an issue is a legal question that this
Court reviews de novo. Waiver is different from forfeiture. Whereas forfeiture
is the failure to make the timely assertion of a right, waiver is the intentional
relinquishment or abandonment of a known right.” United States v. Davis, 79
M.J. 329, 331 (C.A.A.F. 2020) (citation and internal quotation marks omit-
ted). In Davis, the military judge had a preliminary discussion with the
parties regarding the findings instructions he intended to give. He asked
whether there were any objections or requests for additional instructions, to
which the trial defense counsel responded, “No changes, sir.” Id. at 330.
Subsequently, after granting a finding of not guilty to one of the specifica-
tions and marking the instructions as an appellate exhibit, the military judge
again asked if there were any objections to the findings instructions, to which


   18 Id. at 297-98.
   19  Id. at 298.




                                         16
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

the trial defense counsel responded, “No, Your Honor.” Id. The military judge
then provided the instructions to the members.
   When the appellant claimed error on appeal regarding the military
judge’s instruction on an element of one of the offenses, the court in Davis
found that:
       Appellant did not just fail to object and thereby merely forfeit-
       ed [sic] his claim. He affirmatively declined to object to the mil-
       itary judge’s instructions and offered no additional instruc-
       tions. By expressly and unequivocally acquiescing to the mili-
       tary judge’s instructions, Appellant waived all objections to the
       instructions, including in regards to the elements of the of-
       fense.
Id. at 331 (citations and internal quotation marks omitted). Having found the
appellant affirmatively waived any objection to the findings instructions, the
court determined it had “nothing left . . . to correct on appeal” and declined to
address his assertion of legal error regarding the instructions. Id. at 331-32.
    We find Appellant’s assertions of instructional error are waived under
Davis. The factual scenario presented here is virtually identical to Davis,
with the exception that in this case Appellant’s trial defense counsel affirma-
tively declined to object to the military judge’s instructions and offered no
additional instructions not twice, but three times (including the additional
instructions given in response to the senior member’s question during delib-
erations). Through these repeated affirmative declinations, Appellant “ex-
pressly and unequivocally acquiesce[d] to the military judge’s instructions,”
including both the way he handled the definitions of “upon” and “in the
presence of” for the elements of the offense and the lack of any instruction on
honest mistake of fact as a defense. “As Appellant affirmatively waived any
objection the military judge’s findings instructions, there is nothing left for us
to correct on appeal.” Id. at 331 (citations omitted).
    We specifically find an instruction on the defense of mistake of fact was
also waived under Davis because any such instruction hinged on the instruc-
tion for “in the presence of,” regarding which any assertion of error was
waived. We acknowledge that just as a military judge has a duty to correctly
instruct on the elements of the offenses, the military judge also has a sua
sponte duty to instruct on any defenses reasonably raised by the evidence.
R.C.M. 920(e); United States v. Barnes, 39 M.J. 230, 233 (C.A.A.F. 1994).
However, instructions on defenses may also be affirmatively waived. Id. We
find no logical basis upon which to find that in expressly and unequivocally
acquiescing to the military judge’s instructions as a whole, thereby waiving
any issue as to the elements of the offense, Appellant did not also waive any


                                       17
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

issue as to the lack of a mistake-of-fact instruction which was contingent on
the instructions on the elements. Given the interrelationship between the
interpretation of conduct intentionally done “in the presence of” a child with
respect to the elements of the offense (as requiring the victim’s awareness)
and the defense of honest mistake of fact (as to the victim’s awareness), we
find it impossible under Davis to hold that the assertion of error was waived
for one instruction and not the other.
    Hence, we conclude, as the court did in Davis, that Appellant affirmative-
ly waived, as opposed to merely forfeited, the issues he now asserts. See
Davis, 79 M.J. at 332. While Appellant argues that Miller, Burkhart, Ander-
son, and other cases discussed above support his contention that the instruc-
tions were erroneous, we find that like the appellant in Davis, “Appellant was
tried after the applicable precedents were decided, yet affirmatively declined
to object to the military judge’s instructions.” Davis, 79 M.J. at 331-32; cf.
United States v. Haverty, 79 M.J. 199 (C.A.A.F. 2017) (applying forfeiture, as
opposed to waiver, where the relevant controlling precedents were decided
after the appellant’s trial but before his appeal). As our discussion above
demonstrates, our superior court, our sister courts, and this Court have all
previously held that the offense at issue here is focused on prohibiting con-
duct that when done in a child’s presence causes harm to the child, which
requires a sufficient “conjunction of the several senses of the victim with
those of the accused.” Knowles, 35 C.M.R. at 377-78. Thus, we do not construe
our holding today as departing from the central theme of these precedents,
which all stand for the proposition that some level of awareness of the ac-
cused’s conduct is required on the part of the child for the conduct to be done
“in the presence of” the child. 20
    We recognize that under our superior court’s interpretation of Article 66,
UCMJ, we are empowered “to determine whether to leave an accused’s
waiver intact, or to correct the error.” United States v. Chin, 75 M.J. 220, 223
(C.A.A.F. 2016). Here, we determine the appropriate course is to leave the
waiver intact. As our superior court has explained, instructions “should fairly
and adequately cover the issues presented, and should include such other
explanations, descriptions, or directions as may be necessary and which are
properly requested by a party or which the military judge determines, sua



   20 Indeed, since Appellant’s conduct was done not just within the sensory percep-
tion of Jared but also within his physical presence, the facts of this case are even
more firmly rooted in the case law’s interpretation of “in the presence of” than the
current statute now requires.




                                        18
               United States v. Schmidt, NMCCA No. 201900043
                              Opinion of the Court

sponte, should be given.” United States v. Bailey, 77 M.J. 11, 13-14 (C.A.A.F.
2017) (citing R.C.M. 920(a), Discussion; R.C.M. 920(e)(7)) (emphasis added).
Where a discrete issue is sufficiently arcane that it lacks specific, amplifying
guidance in the model instructions of the Military Judges’ Benchbook, Dept.
of the Army Pamphlet 27-9 [Benchbook], it is incumbent upon the parties to
research and request tailored instructions as necessary to adequately address
the issue, based on their theory of the case and the facts they have reason to
believe will be proven at trial.
    As discussed in greater detail below, Appellant’s trial defense counsel
made closing arguments that strongly suggest at least a passing familiarity
with the pre-existing case law regarding how “in the presence of” should be
interpreted. His greater knowledge of the facts of the case placed him in a far
better position than the military judge to request and argue for instructions
that adequately covered that issue and the related mistake-of-fact defense he
intended to (and did) argue in closing. Given his ability to confront these
issues head-on at the trial level, his affirmative declination to do so despite
repeated inquiries by the military judge is precisely why the principle of
waiver exists. See United States v. Wall, 349 F.3d 18, 24 (1st Cir. 2003)
(“[C]ounsel twice confirmed upon inquiry from the judge that he had ‘no
objection and no additional requests [regarding the instructions].’ Having
directly bypassed an offered opportunity to challenge and perhaps modify the
instructions, appellant waived any right to object to them on appeal.”), quoted
in Davis, 79 M.J. at 332. Thus, while military judges remain responsible for
identifying and addressing instructional issues as they arise, 21 the principle
of waiver necessitates that counsel “must be especially careful to raise any
objections that they might have to proposed instructions when the military
judge asks them.” Davis, 79 M.J. at 332 (Maggs, J., concurring).



   21  Our holding today does not relieve military judges of their own obligation to
ensure the instructions “include such other explanations, descriptions, or directions
as may be necessary and which are properly requested by a party or which the
military judge determines, sua sponte, should be given.” Bailey, 77 M.J. at 13-14
(emphasis added). To that end, the model Benchbook instructions should be consid-
ered the starting point, as opposed to the destination, for this endeavor. As we have
said before, “we cannot overemphasize the duty of trial judges to (1) thoroughly
examine the evidence from both parties’ perspectives, in order to ensure the instruc-
tions fairly and adequately cover the issues presented . . . and then (2) critically
evaluate the instructions from the members’ perspective, in order to ensure they
provide an accurate, complete, and intelligible statement of the law. United States v.
Johnson, 2020 CCA LEXIS 118, at *36 n.30 (N-M. Ct. Crim. App. 2020) (citations and
internal quotation marks omitted) (emphasis in original).




                                         19
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

D. Ineffective Assistance of Counsel
    Appellant asserts his trial defense counsel were ineffective for failing to
object to the military judge’s instructions discussed above and for failing to
object to testimony from the Government forensics expert on grounds of
Appellant’s confrontation right. We review claims of ineffective assistance of
counsel de novo. United States v. Mazza, 67 M.J. 470, 474 (C.A.A.F. 2009)
(citations omitted).
    Our review uses the two-part test outlined in Strickland v. Washington,
466 U.S. 668, 687 (1984). “In order to prevail on a claim of ineffective assis-
tance of counsel, an appellant must demonstrate both (1) that his counsel’s
performance was deficient, and (2) that this deficiency resulted in prejudice.”
United States v. Green, 68 M.J. 360, 361-62 (C.A.A.F. 2010) (citing Strick-
land, 466 U.S. at 687). When a claim for ineffective assistance of counsel is
premised on trial defense counsel’s failure to move the court to take some
action, “an appellant must show that there is a reasonable probability that
such a motion would have been meritorious.” United States v. McConnell, 55
M.J. 479, 482 (C.A.A.F. 2001) (citation and internal quotation marks omit-
ted). “Failure to raise a meritless argument does not constitute ineffective
assistance.” United States v. Napoleon, 46 M.J. 279, 284 (C.A.A.F. 1997)
(quoting Boag v. Raines, 769 F.2d 1341, 1344 (9th Cir. 1985)). With respect
to whether the deficiency resulted in prejudice, “[t]he defendant must show
that there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the out-
come.” Strickland, 466 U.S. at 694.

   1. Instructional error
    Appellant asserts his trial defense counsel were ineffective for failing to
object to the military judge’s instructions on the definition of “upon” and “in
the presence of.” We include in our analysis the counsel’s additional failure to
request the related mistake-of-fact instruction. As discussed above, we have
concluded that in affirmatively declining to object or request additional
instructions, Appellant’s trial defense counsel expressly and unequivocally
acquiesced to the military judge’s instructions, which waived these issues.
Under such circumstances, the Supreme Court has found that “[a]n ineffec-
tive-assistance claim can function as a way to escape rules of waiver and
forfeiture and raise issues not presented at trial, and so the Strickland
standard must be applied with scrupulous care, lest ‘intrusive post-trial
inquiry’ threaten the integrity of the very adversary process the right to
counsel is meant to serve.” Harrington v. Richter, 562 U.S. 86, 105 (2011)
(citing Strickland, 466 U.S. at 689-90).


                                      20
                 United States v. Schmidt, NMCCA No. 201900043
                                Opinion of the Court

    Here, Appellant’s trial defense counsel were confronted with an issue for
which there were pertinent holdings discussed in the case law, but no ampli-
fying definitions in the Benchbook. Despite the lack of definitional guidance
in the Benchbook, however, Appellant’s civilian counsel appears to have
thought through the issue and made exactly the kind of closing argument
that the case law contemplates:
         Masturbating in a room where you think everybody is asleep
         and no one is watching you and no one is aware, doesn’t meet
         the elements of what they’re saying. That is not a crime. Any
         more than two parents having sexual relations and the kid on
         the other side of the apartment waking up and walking in. It is
         not the same thing. Someone in a bunk underneath a blanket
         while everyone is asleep pitching, touching themselves, and
         someone just happens to be two bunks down and overhears it,
         that doesn’t mean that you are a child molester. 22
He later argued, “The kid was in the room. That is not enough. It must be a
lewd act. . . . If you are underneath a blanket, masturbating, you cover
yourself up, and you think everyone is sleeping, it’s dark, it’s not a lewd act
upon him.” 23
    Assuming, without deciding, that Appellant’s counsel were deficient in
failing to pursue tailored instructions in support of these arguments, we find
no prejudice applying Strickland with the “scrupulous care” these circum-
stances demand. Based on the evidence adduced at trial, we cannot say that
different instructions would have swayed the members’ findings, particularly
where we ourselves have found the charge proven beyond a reasonable doubt
despite largely accepting and adhering to Appellant’s view of the law. The
mere fact that the members rejected Appellant’s trial defense counsel’s view
of the evidence does not itself show a reasonable probability that, but for any
deficiency in the counsel’s performance, the result of the proceeding would
have been different. To the contrary, had the defense counsel pursued a more
detailed instruction for “in the presence of” as including Jared’s awareness of
Appellant’s conduct, the evidence would still have strongly supported a guilty
finding, since Jared clearly was aware of the conduct. Moreover, as we
discussed in our factual sufficiency analysis, the defense of honest mistake of
fact rested on such thin evidence that it is far from clear the members would
22 Rawle at 279.
   23 Id. at 283.




                                       21
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

have found Appellant actually believed Jared was asleep had they been
instructed on that defense. Given the weight of the evidence in this case, as
explored more fully above, we do not find a probability sufficient to under-
mine confidence in the outcome.

   2. Confrontation Clause
    At trial, Dr. “Kellogg” of the U.S. Army Criminal Investigative Laboratory
[USACIL] testified as a Government expert in DNA forensic examination
about the forensic testing and analysis work completed by USACIL in Appel-
lant’s case. He was not the laboratory technician who conducted the actual
tests, who was unavailable for Appellant’s trial because she was testifying in
another court-martial. Dr. Kellogg independently reviewed and evaluated the
actual laboratory technician’s work, made his own independent judgments
based on the data, and testified about his interpretation of the lab work for
the members. Among other things, he testified about the forensic testing done
on the red blanket, which detected semen that further analysis “matched” to
Appellant’s DNA profile. Appellant’s trial defense counsel did not object to
this testimony at trial.
    Appellant asserts his trial defense counsel were ineffective for failing to
object to Dr. Kellogg’s testimony about the forensic testing and DNA compar-
isons instead of the lab technician who actually conducted the tests. Appel-
lant argues this violated his right to confrontation under Crawford v. Wash-
ington, 541 U.S. 36 (2004). We disagree.
    As our superior court has held, a substitute expert may testify regarding
his independent conclusions based on the results (the underlying data) of
laboratory testing performed by another technician, who is unavailable at
trial, without offending the Confrontation Clause as interpreted under
Crawford. United States v. Katso, 74 M.J. 273, 279, 284 (C.A.A.F. 2015). That
is precisely what Dr. Kellogg did here. Hence, Appellant has not shown that
had his trial defense counsel raised the issue at trial, there is a reasonable
probability such an objection would have been meritorious. To the contrary,
we are confident it would not have been.
    Even assuming arguendo his counsel’s performance was deficient in this
regard, Appellant has failed to show how such deficiency resulted in preju-
dice. Dr. Kellogg’s testimony supported that Appellant’s semen was found on
the red blanket, which Appellant told the NCIS agent would be expected
because he had ejaculated onto it. We fail to see how expert testimony that
corroborated Appellant’s statements and supported the Defense theory of the
case caused prejudice to Appellant.




                                      22
              United States v. Schmidt, NMCCA No. 201900043
                             Opinion of the Court

                             III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the findings and sentence are correct in law and
fact and that no error materially prejudicial to Appellant’s substantial rights
occurred. UCMJ arts. 59, 66. The findings and sentence are AFFIRMED.
   Chief Judge Emeritus CRISFIELD and Judge STEWART concur.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      23